Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended Abstract, the previous objection thereto is hereby withdrawn. Examiner notes that the other objection to the specification set forth in the Office action mailed 08/20/2020 concerning the typographical error “therefor” on line 13 of page 8 (line 31 of page 8 in the substitute specification filed 01/20/2021) has not been addressed, and is therefore maintained.
	Upon consideration of the figure filed 01/20/2021, the previous objection based on a lack of drawings is hereby withdrawn.
	Upon consideration of the amended Claims 1-8 and 11-13, as well as the cancellation of Claims 14-15, all previous rejections thereto under 35 U.S.C. 112(a) and 112(b) are hereby withdrawn. Regarding the amended Claim 9, one of the rejections to the claim under 35 U.S.C. 112(b) from the Office action mailed 08/20/2020 was not addressed and is therefore maintained, as will be discussed below.

Claim Objections
Claims 4-5, 13, 28, and 30-31 are objected to because of the following informalities:  

Regarding Claim 13, “wherein chain” should read “wherein the chain.”
Regarding Claim 28, the acronym “UHMWPE” must be written out the first time it appears in the claims. Examiner notes that this is done in Claim 31, but since Claim 31 appears after Claim 28, this is improper.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, the claim recites “the at least one primary strand is a twisted strand, a laid strand, a braided strand, a tendon of parallel yarns or a woven strand.” However, Claim 1, from which Claim 7 depends, recites in line 15 “the at least one primary strand is a braided, 
Regarding Claim 9, the scope of the limitation “at least one chain-link comprises a cover, and wherein at least one of the primary strands or the braided core is sheathed with a cover” is unclear. Is the cover comprised in the chain-link the same as the cover sheathing the primary strands and/or braided core? Further, what is meant by “at least one of the primary strands or the braided core”? This could mean either at least one primary strand of the plurality of primary strands or the braided core is sheathed with a cover, or at least one of the following is sheathed with a cover: the plurality of primary strands (i.e. the entire plurality, not one individual primary strand), or the braided core.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites “the at least one primary strand is a twisted strand, a laid strand, a 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-13, 16-24, and 26-31 are rejected under 35 U.S.C. 103 as being unpatentable over Wienke et al., hereinafter Wienke (US 8,215,094), in view of Wienke et al., hereinafter Wienke2 (US 8,468,793).
	Regarding Claim 1, Wienke discloses (Figures 1 and 2) a chain (chain 1) comprising: a plurality of interconnected chain-links (interconnected links 10), wherein at least one of the interconnected chain-links comprises a core comprising at least one primary strand, wherein the at least one primary strand comprises polymeric elongated elements (column 2 lines 33-35) 
	Regarding Claim 2, with reference to the combination of Wienke and Wienke2 discussed above, Wienke2 does not explicitly teach that the braided core comprises at least three consecutive turns of the at least one primary strand. However, looking at the braided core (rope 109) in Figure 2a, which clearly shows the primary strand (strand 120) undergoing multiple consecutive turns, it is obvious that the longer the braided core is, the more consecutive turns of the primary strand there will be, so in practice the braided core will comprise at least three consecutive turns of the at least one primary strand.
	Regarding Claim 3, with reference to the combination of Wienke and Wienke2 discussed above with relation to Claim 1, Wienke2 teaches (Figure 2a) that the braided core (rope 109) comprises a plurality of primary strands (strands 120), wherein the braided core comprises at least two consecutive turns of each of the plurality of primary strands (it is clearly seen in Figure 2a that each strand 120 undergoes multiple consecutive turns). 
	Regarding Claim 4, with reference to the combination of Wienke and Wienke2 discussed above with relation to Claim 1, Wienke2 teaches (Figure 2a) that each of the plurality of primary strands (strand 120) comprises a plurality of polymeric elongated elements (polymeric multifilament yarns 110), and wherein each of the elongated elements is formed of the same type of polymer (column 7 lines 39-46; Example 1 uses a three-strand rope, wherein all three strands comprise polymeric elongated elements containing the same UHMWPE multifilament yarns).

	Regarding Claim 7, Wienke discloses that the at least one primary strand is a twisted strand, a laid strand, a braided strand, a tendon of parallel yarns, or a woven strand (column 5 lines 30-31).
	Regarding Claim 8, Wienke discloses that the at least one primary strand comprises at least one braided or laid primary strand, wherein at least two terminal ends of the at least one braided or laid primary strand are connected together with a splice (column 5 lines 30-31).
	Regarding Claim 9, Wienke discloses that the at least one chain-link comprises a cover (column 4 lines 30-34), wherein at least one of the primary strands or the braided core is sheathed with a cover (column 4 lines 30-34; if the entire link is encompassed by a cover, the primary strands, which are part of the link, will be sheathed by the cover).
	Regarding Claim 11, with reference to the combination of Wienke and Wienke2 discussed with relation to Claim 1 above, Wienke2 teaches the braided core has a cross-section of between 5 mm2 and 5 dm2 (Wienke2, column 3 lines 48-53; the ropes of thicknesses 4 mm, 6 mm, 8 mm, and 10 mm all have cross-sectional areas that fall within this range).
	Regarding Claim 12, Wienke discloses that the chain has a tenacity of at least 0.60 N/tex (column 11, Table 3; Examples VII and VIII are chains with tenacities of 0.61 N/tex and 0.72 N/tex, respectively). 
	Regarding Claim 13, Wienke discloses that the chain has a static strength of at least 300 kN (column 2 lines 25-26).

	Regarding Claim 17, with reference to the combination of Wienke and Wienke2 discussed with relation to Claim 1 above, Wienke2 does not explicitly teach that the braided core comprises at least six consecutive turns of the at least one primary strand. However, looking at the braided core (rope 109) in Figure 2a, which clearly shows the primary strand (strand 120) undergoing multiple consecutive turns, it is obvious that the longer the braided core is, the more consecutive turns of the primary strand there will be, so in practice the braided core will comprise at least six consecutive turns of the at least one primary strand.
	Regarding Claim 18, with reference to the combination of Wienke and Wienke2 discussed with relation to Claim 1 above, Wienke2 does not explicitly teach that the number of turns of the same primary strand in the braided core is at most 24. However, looking at the braided core (rope 109) in Figure 2a, which clearly shows the primary strand (strand 120) undergoing multiple turns, it is obvious that the total number of turns of the same primary strand is dependent upon the length of the braided core, which would be determined based on the desired use of the chain. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the braided core such 
	Regarding Claim 19, with reference to the combination of Wienke and Wienke2 discussed with relation to Claim 1 above, Wienke2 does not explicitly teach that the number of turns of the same primary strand in the braided core is at most 18. However, looking at the braided core (rope 109) in Figure 2a, which clearly shows the primary strand (strand 120) undergoing multiple turns, it is obvious that the total number of turns of the same primary strand is dependent upon the length of the braided core, which would be determined based on the desired use of the chain. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the braided core such that the number of turns of the same primary strand is at most 18, because such selection or determination would be the result of routine engineering and design practices and does not in itself warrant patentability.
	Regarding Claim 20, with reference to the combination of Wienke and Wienke2 discussed with relation to Claim 1 above, Wienke2 does not explicitly teach that the number of turns of the same primary strand in the braided core is at most 12. However, looking at the braided core (rope 109) in Figure 2a, which clearly shows the primary strand (strand 120) undergoing multiple turns, it is obvious that the total number of turns of the same primary strand is dependent upon the length of the braided core, which would be determined based on the desired use of the chain. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the braided core such 
	Regarding Claim 21, with reference to the combination of Wienke and Wienke2 discussed with relation to Claim 1 above, Wienke2 teaches (Figure 2a) that the braided core (rope 109) comprises a plurality of primary strands (strands 120). Wienke2 does not explicitly teach that the braided core comprises at least six consecutive turns of each of the plurality of primary strands; however, it is clear from Figure 2a that each primary strand undergoes multiple consecutive turns, so it is obvious that the longer the braided core is, the more consecutive turns of each primary strand there will be, and thus in practice the braided core will comprise at least six consecutive turns of each of the plurality of primary strands.
	Regarding Claim 22, with reference to the combination of Wienke and Wienke2 discussed with relation to Claim 1 above, Wienke2 teaches (Figure 2a) that each of the plurality of primary strands (strands 120) comprises a plurality of polymeric elongated elements (polymeric multifilament yarns 110) comprising polymeric yarns of the same type (column 7 lines 39-46; Example 1 uses a three-strand rope, wherein all three strands comprise polymeric elongated elements containing the same UHMWPE multifilament yarns).
	Regarding Claim 23, Wienke discloses the polymeric elongated elements of the at least one primary strand have a tenacity of at least 2.0 N/tex (column 3 lines 9-12).
	Regarding Claim 24, Wienke discloses the polymeric elongated elements of the at least one primary strand have a tenacity of at least 2.5 N/tex (column 3 lines 9-12).
2 and 3 dm2 (Wienke2, column 3 lines 48-53; the ropes of thicknesses 4 mm, 6 mm, 8 mm, and 10 mm all have cross-sectional areas that fall within this range).
	Regarding Claim 27, with reference to the combination of Wienke and Wienke2 discussed with relation to Claim 1 above, Wienke2 teaches the braided core has a cross-section of between 50 mm2 and 100 cm2 (Wienke2, column 3 lines 48-53; the ropes of thicknesses 8 mm and 10 mm have cross-sectional areas that fall within this range).
	Regarding Claim 28, Wienke discloses that each of the polymeric elongated elements is a UHMWPE yarn having a tenacity of at least 1.8 N/Tex (column 3 lines 6-12).
	Regarding Claim 29, Wienke discloses that each of the polymeric elongated elements is a UHMWPE yarn having a tenacity of at least 2.5 N/Tex (column 3 lines 6-12).
	Regarding Claim 30, Wienke discloses that the elongated elements comprise fibers made from organic synthetic material selected from the group consisting of polyolefins, polyamides, polyaramides; poly(tetrafluoroethylene) (PTFE), poly(p-phenylene-2, 6-benzobisoxazole) (PBO), liquid crystal polymers, poly{2,6-diimidazo-[4,5b-4',5'e]pyridinylene-1,4(2,5-dihydroxy)phenylene}, polyesters, polyvinyl alcohols and polyacrylonitriles (column 2 lines 33-34 and 62-64 disclose polyolefins, polyamides, PTFE, and PBO fibers).
	Regarding Claim 31, Wienke discloses that the elongated elements comprise fibers made from organic synthetic material selected from the group consisting of polypropyle (PP), polyethylene (PE), ultrahigh molecular weight polyethylene (UHMWPE), poly(p-phenylene terephthalamide), copolymers of para hydroxybenzoic acid and para hydroxynaphtalic acid, .
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wienke in view of Wienke2 as applied to Claim 1 above, and further in view of Bosman et al., hereinafter Bosman (US 7,823,496).
	Regarding Claim 5, with reference to the combination of Wienke and Wienke2 discussed above with relation to Claim 4, Wienke2 is silent to the elongated elements differing from each other. Bosman teaches a braided rope comprising a plurality of primary strands (column 2 line 9) each comprising a plurality of polymeric elongated elements, wherein at least one and another of the plurality of elongated elements differ by at least one property selected from the group consisting of material, tenacity, yarn titer, filament titer and creep rate (column 2 lines 8-12; “high-performance polyethylene fibres” and “polytetrafluoroethylene fibres” are one and another of a plurality of elongated elements, which are different materials with different tenacities—see column 5 lines 40-41). The advantages of using differing elongated elements in the strands are improved flex fatigue while maintaining high stiffness and strength (column 2 lines 14-15), improved service life (column 2 lines 16-17), less heat generated during use (column 2 lines 23-25), and high strength efficiency (column 2 lines 30-31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the plurality of primary strands comprising a plurality of polymeric elongated elements taught by Wienke2 such that at least one and another of the plurality of elongated elements differ by at least one property selected from the group consisting of 
	Regarding Claim 10, Wienke and Wienke2 are silent to the polymeric elongated elements being at least partially coated with a thermoset or thermoplastic polymer. Bosman teaches a rope comprising polymeric elongated elements (column 1 lines 13-15), wherein the polymeric elongated elements are at least partially coated with a thermoplastic polymer (column 6 lines 56-58). The purpose of such coating is to protect the rope or act as a lubricant to improve resistance to abrasion (column 6 lines 53-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymeric elongated elements in the chain-links of the chain disclosed by Wienke such that they are at least partially coated with a thermoset or thermoplastic polymer, as taught by Bosman, in order to improve the resistance to abrasion of the chain-links.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Wienke in view of Wienke2 and Bosman as applied to Claim 10 above, and further in view of Callhoff et al., hereinafter Callhoff (US 2013/0129952).
	Regarding Claim 25, with reference to the combination of Wienke, Wienke2, and Bosman discussed above with relation to Claim 10, Bosman is silent to what type of thermoplastic is used for the coating of the polymeric elongated elements. Callhoff teaches a coating material for at least partially coating polymeric elongated elements ([0012] lines 1-7 and [0014] lines 1-12; the carrier material comprises fibers made from polymeric elongated elements made from the same materials as the claimed invention), wherein the coating .

Response to Arguments
Applicant's arguments, as well as the Factual Declaration of the Inventor (hereinafter referred to as the Wienke Declaration), filed 01/20/2021 have been fully considered but they are not persuasive. Applicant's arguments concerning the rejections under 35 U.S.C. 103, see page 14 of the Remarks, fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made, nor do they show how the amendments avoid such references or objections. Examiner notes that both the Remarks and the Wienke Declaration discuss Example 1 of the instant application, which is described as a 12-lead-4-bight braid, and state that one of ordinary skill in the art would recognize that this is a known structure akin to a Turk’s head braid or knot, but fails to state how this is novel in light of 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Goossens et al. (US 2009/0051181) discloses a heavy-duty roundsling comprising an endless load-bearing core containing multiple turns of a strand material, wherein the strand material has the structure of parallel or twisted yarns or a braided or laid rope, wherein the strand material comprises polymeric elongated elements with a tenacity of greater than 2.5 N/tex made from polyamides, polyesters, or UHMWPE, wherein two or more types of polymeric elongated elements can be used, wherein the two ends of the primary strand are connected with a splice, and wherein a protective cover fully encloses the load-bearing core.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TERESA A GUTHRIE/Examiner, Art Unit 3725    

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725